[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (RE: MOTION TO REOPEN JUDGMENT)
In its Memorandum of Decision dated August 14, 1997, the court ordered a division of the real estate jointly owned by the parties known as 83 Love Lane in the town of Coventry. The Court specifically retained jurisdiction "to implement the sale or otherwise implement the division of this asset in the event the sale to Heckler under the terms and conditions of the stipulation cannot be accomplished."
The defendant's Motion to Reopen Judgment is granted for the purpose of approving the following language to the deed transferring a portion of said property to one Heckler:
         "This transfer is made for agricultural purposes and is not a subdivision under Section  8-18 of the Connecticut General Statutes. The foregoing is intended to show the use presently intended by the Grantees and is not intended to restrict future use."
Also, a survey of the entire parcel is not required. The grantors shall, however, survey the excluded parcel of approximately two acres containing the marital home.
Klaczak, J.